DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 6-8, and 13 were amended.  Claims 1-13 are pending before the Office.

Claim Interpretation
The Office identified several limitations were interpreted under 35 U.S.C. § 112(f) in the previous Office Action.  No explanations were given, but each of the limitations were amended.  The Office was unsure whether the amendments were an attempt to avoid interpretation under this section of the code.  The amendments however are still interpreted as invoking this section of the code.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Breathing rate estimator in claim 7
Integration processor in claims 7 and 13
Feature amount extractor in claim 13
Respiration frequency convertor in claim 13


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
The objection to claims 1 and 7 are withdrawn in view of the amendments to each claim.
 The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-13 are withdrawn in part.  Claim 1 was amended to state that the first data includes at least one of five parameters related to ECG data.  While the claim does not expressly state the parameters are obtained from an ECG, there is no other method, as far as the Office is aware of, where such parameters are obtained without the use of an ECG sensor.  Independent claims 7, 8, and 13 however did not incorporate the same changes and no explanation is provided as to how those claims overcome the rejections.  Therefore the rejections are maintained. 
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd
 The 35 U.S.C. § 101 rejection of claims 1-13 are maintained despite the amendments to the claim.  Applicants argue that each independent claim was amended to recite a practical application of the abstract idea. In particular, amendments were added to each independent claim state what the weighted average is “used for.”  Claims 1 and 8 are both method claims and include active steps of estimating parameters and executing a step of weighted average processing.  The limitation noting what the weighted average is used for is not a step but rather an intended use (i.e. the method does not include any active step for using the weighted average).  The apparatus claims also merely state that the weighted average processing results are used for monitoring as well, but it does not state that the apparatus is configured to do such monitoring.  The rejections are maintained.  The Office suggest amending the claims to state an active step of using the weighted average processing results to monitor the subject for at least one of the four purposes noted in the new amendments or adding a limitation that states the apparatus is configured to monitor for at least one of the four purposes noted in the new amendments. 
Applicant’s arguments with respect to claim(s) 1, 7, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 7, 8, and 13 are objected to because of the following informalities:  
Claims 1, 7, and 8 recite “the plurality of estimated values of the breathing rates” in the third step of claim 1 and the third clause of claims 7 and 8.  It is also recited in the final clause discussing the intended use of the weighted average.  As best understood by the Office, two Kalman filtered estimates of breathing rates are produced from the previous step.  The Office suggests amending to eliminate “the plurality” or the like as this could be interpreted as . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 7, 8, and 13 each recite the use of time-series signal data relating to cardiac function of the subject.  The broadest reasonable interpretation of this time-series signal data relating to cardiac function could encompass such data as stroke volume as a function of time, cardiac output as a function of time, heart rate as a function of time, and likely many other indicators of cardiac function.  A review of the specification however appears to indicate that Applicant is referring to ECG data or cardiac potential (pg. 13 of the filed specification, lines 17-.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical concept.  Claim 1 recites the filtering noise using a Kalman filter and performing a weighted average step.  Claims 7, 8, and 13 also recite these steps/functions.  This judicial exception is not integrated into a practical application.  In the case of claims 1, 7, 8, and 13 there is no function or step that follows the Kalman filtering and weighted averaging step that applies, uses or relies on the identified abstract idea.  For claim 8, there is a fourth step of obtaining the respiration frequency by converting into a frequency a phase value that is integrated.  Claim 13 also includes this a function for performing this step.  In both cases, this may just amount to additional recitation of mathematical concepts (integration).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in claims 1 and 7, the additional steps amount to extra-solution data gathering.  In claims 8 and 13, the other steps or functions also amount to extra-solution data gathering.  Claims 2-5, 9, and 10 add additional abstract subject matter (mathematical concepts).  Claims 6, 11, and 12 are directed to extra-solution data gathering activities.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., (2013 35th Annual International Conference of the IEEE Engineering in Medicine and Biology Society, pgs. 4058-4061, submitted with IDS) in view of Foussier et al. (An adaptive Kalman filter approach for cardiorespiratory signal extraction and fusion of non-contacting sensors. BMC Med Inform Decis Mak 14, 37, 2014).
Regarding claim 1, Chan et al. disclose a respiration estimation method (see Abstract) comprising: 
a first step of estimating a breathing rate of a subject based on each of a time-series signal of first data relating to a cardiac function of the subject and a time-series signal of second data relating to an acceleration induced by a respiratory motion of the subject (see pg. 4058 Methods section A which disclose the simultaneous acquisition of ECG and accelerometer data; 
a third step of executing weighted averaging processing for the plurality of estimated values of the breathing rates obtained in the second step (see step E on page 4060 where “The final breathing rate is computed as the weighted mean of the breathing rates from all signals”) wherein
the first data includes at least one of an amplitude of an R wave, an R-R interval as an interval between an R wave and an immediately preceding R wave, an amplitude of an S wave, and an RS amplitude as an amplitude from a peak value of an R wave to a peak value of an S wave (see pg. 4059 section B, first paragraph where the R-R interval series is utilized to detect R peaks in the ECG), and
the weighted average of the plurality of estimated values obtained after said third steps is used for continuous respiratory monitoring of continuously observed breathing of the subject for at least one of a diagnosis of respiratory diseases, a rehabilitation of the subject with a respiratory disease, remote monitoring of a fetus subject and a subject stress diagnosis (see Abstract which discusses the applicable areas of the sensor device including – “Continuous monitoring of respiratory rate in ambulatory conditions has widespread applications for screening of respiratory diseases and remote patient monitoring”).  
Chan et al. do not disclose a second step of estimating a breathing rate obtained by applying a Kalman filter to each of the breathing rate estimated based on the first data and the breathing rate estimated based on the second data to remove noise.  However, the use of Kalman filters to remove nd paragraph near the end).  Foussier et al. use a Kalman filter to combine and denoise multiple cardiorespiratory sensor signals (see at least Fig. 1 on page 3, details of the process are explained on pages 3-7).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to amend Chan et al. to incorporate a Kalman filtering technique for denoising biosensor signals as taught by Foussier et al. for measuring cardiorespiratory parameters because Foussier notes that the method can be implemented in real-time with little delay.  There would have been a reasonable expectation of success given the filtering is performed digitally and would thus require additional programming.  
Regarding claim 3, Chan et al. do teach weighting steps but not as it pertains to Kalman filtering.  However, Foussier et al. teach the following steps related to the Kalman filtering:
a fourth step of measuring error coefficients respectively indicating reliabilities of the first data and the second data; a fifth step of obtaining weighting constants as elements of a weighting matrix based on the error coefficients; a sixth step of updating a covariance estimation error matrix of the Kalman filter so that an estimation error of the Kalman filter becomes minimum; and a seventh step of updating a Kalman gain of the Kalman filter based on the weighting matrix and the covariance estimation error matrix (see pg. 3, starting with the last paragraph on the right side to pg. 5, left col., third paragraph, or more specifically pg. 5, left col, second paragraph).  
The rationale for modifying Chan et al. in view of Foussier et al. remains the same.
Regarding claim 4, Chan et al. do not teach the additional limitations of the seventh step, but Foussier et al. teach wherein the seventh step includes a step of adjusting a covariance matrix of measurement system noise in accordance with the weighting matrix, and calculating the Kalman gain using the adjusted covariance matrix (pg. 4, left col., last paragraph discussion of noise vectors and their co-variance matrices to pg. 5, left col., second paragraph).  The rationale for modifying Chan et al. in view of Foussier et al. remains the same.
Chan et al. do not disclose the additional step 3 limitations in claim 5. However, Foussier et al. teach wherein the third step includes a step of calculating a weighting constant used in the weighted averaging processing based on a squared estimation error of the Kalman filter with respect to each of the first data and the second data, and a step of performing weighted averaging for the estimated value of the breathing rate based on the first data and the estimated value of the breathing rate based on the second data using the weighting constant calculated in the step of calculating (see at least pg. 5, left col., first paragraph discussion of the estimation error, the estimation error equation is squared as indicated by eqn. 14 on page 7; Foussier also discusses fusing the results from multiple sensors as indicated on pg. 5, left col., third paragraph – “-fusion are realizable in a single implementation… Fusion is realized by expanding the measurement matrix H or Hk to multiple sensors”; and the Sensor Fusion section on pg. 7; see also Kalman filtering section previously referenced on pg. 5).  The rationale for modifying Chan et al. in view of Foussier et al. remains the same.
Regarding claim 6, Chan et al. disclose the respiration estimation method further comprising:
a first detection step of detecting, as the first data, the amplitude of the R wave from a cardiac potential waveform of the subject (detecting was interpreted as identifying rather than measuring, in this light, pg. 4059 section B states that the R peak is detected in order to ascertain information regarding the QRS amplitude);
a second detection step of detecting, as the first data, the R-R interval from the cardiac potential waveform of the subject (pg. 4059, section B first paragraph which expressly mentions determining the R-R interval time); and
a third detection step of detecting, as the second data, an angular displacement of an acceleration vector (see pg. 4059 section C where change in angle between the gravitational acceleration vector and a unit vector is determined) from a triaxial acceleration signal by the respiratory motion of the subject (see pg. 4058, section II part A first paragraph which mentions the use of a triaxial accelerometer on a patch worn by the subject).
Claim 7 is the method performed by the apparatus of claim 1 and is rejected using the same arguments for claim 1. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. in view of Foussier et al. as applied to claim 1 above, and further in view of Heneghan et al. (US 2010/0179438).  Chan and Foussier et al. do not teach wherein the first step includes a step of obtaining a frequency spectrum of each of the signals of the first data and the second data by Fourier-transforming each of the time-series signal of the first data and the time-series signal of the second data, and a step of estimating the breathing rate of the subject based on each of the frequency spectrum obtained from the first data and the frequency spectrum obtained from the second data (Chan does use a wavelet transform on the ECG data though, pg. 4059, section B).  Foussier et al. does teach a peak picking method similar to Chan et al. (see pg. 5, right col., last paragraph) and notes that a peak detection method using spectrum analysis is more computationally complex, but nevertheless does apply a spectrum based frequency estimator to the reference signal (see pg. 7, Results and Discussion, first paragraph).  However, the use of a frequency (spectrum) analysis method for identifying respiration frequency peaks was known and used as demonstrated by Heneghan et al. (See Abstract where a system and method of cardiorespiratory parameter monitoring is disclosed).  Heneghan et al. specifically teach the use of a . 
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., (2013 35th Annual International Conference of the IEEE Engineering in Medicine and Biology Society, pgs. 4058-4061, submitted with IDS) in view of Foussier et al. (An adaptive Kalman filter approach for cardiorespiratory signal extraction and fusion of non-contacting sensors. BMC Med Inform Decis Mak 14, 37, 2014) and Den Brinker et al. (US 20160220128).
Claim 8 is similar to method of claim 7, but differs in that phase information is extracted from the time series signals rather than the breathing rate.  The second step applies the Kalman filter to the phase information to estimate new phase information while the weighted average processing is performed on the estimated new phase information.  An additional step of converting the resulting phase information from the third step to respiratory frequency is included.  With respect to all the limitations that correspond to those in claim 7, the rejections remain the same.  However, use of phase information to ultimately determine respiratory rate is taught by at least by the Den Brinker et al. reference which is concerned with non-invasive respiration monitoring (See Abstract, [0001]-[0002], and [0013]-[0014]).  Den Brinker et al. teach that phase information can be used to determine respiratory rate (see at least [0031], [0032], and [0066] where a phase is extracted from an input signal that can 
Regarding claim 9, Chan and Foussier et al. do not disclose the additional steps related to the first step, but Den Brinker et al. teach wherein the first step includes
a step of generating two signal components of a real-part component and an imaginary-part component by Hilbert-transforming the time-series signal with respect to each of the first data and the second data (see [0031] reference to using the Hilbert transform which inherently yields real and imaginary components, the transform would be applied to both signals based on the claim 8 modification),
a step of calculating an angle from the real-part component and the imaginary-part component with respect to each of the first data and the second data, and a step of performing phase unwrapping for converting the angle into continuous phase values with respect to each of the first data and the second data (the discussion of phase in [0031] was interpreted as the angle, see also at least [0068] – [0073] which discusses real and imaginary components and associated phase/angle and the use of unwrapped phase).
The rationale for modifying Chan in view of Den Brinker remains the same. 
Claim 10 is the rejected using the same argument for claim 5 above (by initially modifying the method to use phase instead of an estimated breathing rate initially, the Kalman method would therefore be applied to the phase data). 
Regarding claim 11 Chan et al. as modified in view of Foussier and Den Brinker et al. disclose a fifth step of sampling each of the time-series signal of the first data and the time-series signal of the 
Claim 12 is rejected using the same argument for claim 6.
Claim 13 is the apparatus that performs the method of claim 8 and is therefore rejected using the same argument for claim 8 above.  In addition, claim 13 recites structures for performing the steps including a feature amount extractor, a Kalman filter, an integration processor, and a respiration frequency convertor.  Each of these structures were interpreted as a computer specially programmed to perform the step.  In this case, Chan mentions that the methods are implemented on an embedded processor on the patch sensor (pg. 4061, right col, near the top).   

Conclusion
Claims 1-13 are rejected.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THO Q TRAN/               Examiner, Art Unit 3791                                        
                                                                                                                                                /JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791